Citation Nr: 1633611	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  14-18 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether a prior denial of a claim of entitlement to service connection for bilateral hearing loss should be reconsidered and if so whether the claim should be granted.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to May 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issue of entitlement to service connection for tinnitus is addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  A June 1970 rating decision denied a claim of entitlement to service connection for bilateral hearing loss.

2.  The evidence added to the record after the decision includes a pertinent service department record which was available at the time of the prior decision but was not obtained. 

3. The Veteran's bilateral hearing loss disability is a result of his in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for reconsidering a prior denial of service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(c) (2016).

2.  The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for bilateral hearing loss.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

II.  Reconsideration

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1).

Analysis

A claim for service connection for bilateral hearing loss was denied in a June 1970 rating decision on the basis that the evidence of record showed no disability that was incurred or aggravated by service.  The service records of record at the time of the decision showed that the Veteran served on active duty from August 1969 to May 1970.  They did not include verification of the Veteran's earlier period of service.  The subsequently received evidence includes a DD Form 214 confirming the Veteran had an earlier period of honorable service from October 1966 to August 1969.  This service record existed and was available at the time of the prior decision.  Therefore, the criteria for reconsidering the prior denial are met.

III.  Service Connection

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period of war and manifests an organic disease of the nervous system to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he was subjected to excessive noise exposure during his service in the Air Force, and that he has hearing loss as a result.  Service treatment records do not reveal a disability of hearing loss as defined by VA regulation.  At a VA examination performed in June 2012, the Veteran exhibited loss of hearing acuity demonstrated by the following pure tone thresholds, in decibels:
 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
60
70
LEFT
25
30
40
60
75

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  Therefore, the Veteran has a current disability of bilateral hearing loss under the applicable VA regulation.  

The Veteran is competent to speak to the noise exposure he experienced in service as a jet engine mechanic in the Air Force.  Thus, the appeal turns on whether the current disability is associated with the in-service noise exposure.  

In this regard, there are two conflicting opinions of record.  The June 2012 VA examiner opined that, while the Veteran did have a high risk for noise exposure during service, he had normal auditory thresholds at entrance and separation, without significant threshold shift during service.  Therefore, the examiner concluded that hearing loss was ruled out at separation.  The Board has not found this opinion to be very probative because the examiner did not adequately address whether the Veteran's current bilateral hearing loss disability is related to his in-service noise exposure.

In contrast, a September 2012 private audiologist contemplated the same reports of noise exposure in service and stated that it is more likely than not that the Veteran's hearing loss is related to his service noise exposure.  The audiologist based this opinion on case history, the notched configuration of the hearing loss, and the onset of tinnitus.  The Board has found this opinion to be more probative than the VA medical opinion against the claim because the audiologist considered the Veteran's pertinent history and properly supported the opinion.  

Accordingly, service connection is in order for the Veteran's bilateral hearing loss disability.


ORDER

Reconsideration of the prior denial of service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for bilateral hearing loss disability is granted.


REMAND

With regard to the Veteran's tinnitus, the June 2012 VA examiner opined that the tinnitus was due to the same cause as the Veteran's hearing loss.  However, the examiner indicated that the hearing loss was not due to service and did not offer another cause for the hearing disabilities.  The September 2012 private audiologist only noted the onset of tinnitus in the rationale for the opinion that the hearing loss was related to service.  No opinion regarding the etiology of the tinnitus was proffered.  Consequently, the Board determines that another opinion as to the etiology of the Veteran's tinnitus should be requested, including whether the tinnitus is related his service-connected bilateral hearing loss. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the claim.

2.  Then, an opinion should be obtained from an appropriate examiner as to the etiology of the Veteran's tinnitus.  All pertinent evidence of record must be made available to and reviewed by the examiner.

Based on a review of the record, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the Veteran's tinnitus originated during active service or is otherwise etiologically related to active service.

If the above opinion is negative, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the tinnitus was caused or permanently worsened by the Veteran's bilateral hearing loss.

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion(s).

3.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
4.  Then, the RO or the AMC should readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


